EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-112753, filed on 13th Jun. 2018.

Allowable Subject Matter

3.	Claim(s) 1-31 is/are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Shirai (US Patent/PGPub. No. 20190384033) teaches correction of distortion either with maximum viewing angle calculation or without maximum viewing angle calculation.

Koyano (US PGPUB./Pat. No. 10186021) teaches camera system includes interchangeable lens and camera body. Camera body includes image sensor; reception circuit configured to acquire, first lens information including distortion correction information for correcting distortion of image pickup optical system, and function indicating correlation between shape of distortion on image plane, which corresponds to driving amount of vibration reduction optical system, and shape of distortion on image plane, which corresponds to displacement amount between optical axis and image center of photographed image; and processer configured to calculate converted displacement amount by using function, and to execute distortion correction, based on distortion correction information and converted displacement amount..

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a imaging device including

“…acquire first information about a correction value for correcting a distortion of an image acquired by capturing an optical image formed by a lens and second information for correcting a change in an angle of view which is caused by the correction of the distortion…
distortion is corrected using the first information and the second information” (Claim 1; Claims 19-20 and 30-31 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINH T LAM/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        V